Citation Nr: 1140333	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  09-37 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric disability other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to August 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO denied service connection for PTSD and for psychiatric disorder including depression, nerves, and mood disorder.  In March 2009, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in September 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009.

In August 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claims for service connection for PTSD, and for psychiatric disability other than PTSD, is warranted.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge from service when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

VA treatment records reflect a diagnosis of PTSD.  However, as explained in more detail below, additional action to attempt to verify the occurrence of the Veteran's alleged in-service stressors is required.

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there is objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, (1996); see also 38 U.S.C.A. 1154(b) (West 2002).

The Board notes, however, that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the occurrence of the required in-service stressor if it is related to "fear of hostile military or terrorist activity".  Thus, the revisions add to the circumstances under which VA will accept credible lay testimony, alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092  (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims such as the Veteran's, which were appealed before July 13, 2010, but not yet decided by the Board.

Here, the Veteran contends that he witnessed the stabbing of his ship's captain as well as the suicide of a fellow shipmate while serving aboard the U.S.S. Badger in late 1981 or early 1982.  As the Veteran has not reported stressors related to hostile military or terrorist activity, and his claimed stressor is not associated with any purported combat, his lay statements, alone, are insufficient to establish the occurrence of his stressor; rather, credible evidence corroborating the occurrence his claimed in-service stressors is required. 

However, it does not appear that the RO has made any attempts to verify the occurrence of these alleged stressors.  Accordingly, the RO should undertake any necessary development to attempt to verify the Veteran's alleged stressful experiences relating to his service aboard the U.S.S. Badger, to specifically include through the U.S. Army Joint Services and Records Research Center (JSRRC) and any other source(s), as appropriate.  Any additional action necessary for independent verification of any reported verifiable stressors, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating evidence leads to negative results, the RO should notify the Veteran of this fact, explaining the efforts taken, and describing further action (if any) to be taken.  

As regards psychiatric disorders other than PTSD, the Veteran's service records reflect that the Veteran was treated for alcohol abuse and detoxification in December 1981.   Depressive symptoms were also indicated.  These records reflect that the Veteran reported that he began drinking around the age of 9.    

Post-service medical records reflect continuing treatment for longstanding alcoholism and polysubstance abuse.  A continued diagnosis of depression, as well as diagnoses of PTSD and substance-induced mood disorder, are indicated in VA outpatient treatment records and private treatment records.  VA psychiatric evaluations also indicate that the Veteran began drinking at a young age struggled with alcoholism prior to his entrance into active duty service, and that he also reported that he was sexually abused as a child.

In addition to the above-noted authority, the Board notes that every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. See 38 U.S.C.A. §§ 1111 , 1137 (West 2002). 

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. See VAOPGCPREC 3-2003 (July 16, 2003). The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. Id.  See also Wagner v. Principi, 370 F.3d 1089   (Fed. Cir. 2004). 

Given the Veteran's report of childhood sexual trauma and alcohol abuse, the in-service treatment for alcohol abuse and depressive symptoms, and post-service medical evidence reflecting diagnoses and treatment of various psychiatric disabilities, the Board also finds that medical examination and an opinion by a psychiatrist or psychologist would also be helpful in resolving the claims for service connection for PTSD and for psychiatric disability other than PTSD.  See 38 U.S.C.A. § 5103A (holding that VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim).  

Accordingly, the RO should arrange for the Veteran to undergo VA psychiatric examination, by a VA psychiatrist or psychologist (or a psychiatrist or psychologist contracted by VA), at a VA medical facility.  The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, may result in denial of the claims for service connection for PTSD and for psychiatric disability other than PTSD (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

While this claim is on remand, the RO should obtain any outstanding VA treatment records.  The record indicates that the Veteran has been receiving treatment for psychiatric disabilities from the VA Medical Center (VAMC) in Boston, Massachusetts.  The claims file contains VA medical records from the Boston VAMC dated through July 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Boston VAMC any outstanding records of treatment for a psychiatric disability, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

In addition, the record reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  He has submitted the SSA decision reflecting that he was granted these benefits on the basis of psychiatric disability, but the supporting medical documentation is not of record.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Further, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims for service connection for PTSD and for psychiatric disability other than PTSD.  The RO's adjudication of the claims should include consideration of all evidence added to the record since the RO's last adjudication of the claims.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Boston VAMC all outstanding records of mental health evaluation and/or treatment of the Veteran, dated since July 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  The RO should request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  The RO should undertake necessary action to attempt to independently verify the occurrence of the Veteran's alleged stressful experience relating to the alleged stabbing of the ship captain and suicide of a fellow crewmember aboard the U.S.S. Badger in late 1981 or early 1982, to include contact with the JSRRC (and other appropriate source(s)).

Any additional action necessary for independent verification of this stressor, to include follow-up action requested by any contacted entity, should be accomplished.  If the search for corroborating records leads to negative results, the RO should notify the Veteran and afford him the opportunity to respond.  The RO should also follow up on any additional action suggested by JSRRC.

5.  After associating with the claims file all available records and/or responses received from each contacted entity, the RO should prepare a report detailing the occurrence of any specific in-service stressful experience(s) deemed established by the record, to include under the recently amended version of 38 C.F.R. § 3.304(f).  This report is then to be added to the Veteran's claims file. If the occurrence of no claimed in-service stressful experience(s) is/are established, then the RO should so state in its report.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA psychiatric examination, by a VA psychiatrist or psychologist (or a psychiatrist or psychologist contracted by VA).  The entire claims file, to include a complete copy of the REMAND, must be made available to the psychiatrist or psychologist designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current psychiatric disability(ies), to include PTSD and depression.  Then, with respect to each such diagnosed disability, the psychologist or psychiatrist should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was incurred or aggravated as a result of active service.

In rendering a determination as to whether the diagnostic criteria for PTSD are met, the examiner is instructed that only an established in-service stressful event may be considered for the purpose of determining whether exposure to such in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the established stressor.

In addition, in rendering an opinion with respect to each current disability, the examiner should specifically address whether the disability (a) clearly and unmistakably preexisted service; and, if so (b) was clearly and unmistakable aggravated (i.e., permanently worsened) beyond the natural progression during or as a result of service; and, if not (c) is otherwise medically related to the Veteran's service.

Also, in rendering the requested opinion, the examiner should consider and discuss all relevant medical evidence contained in the claims file, and should specifically consider and discuss the reports regarding childhood abuse and alcohol use and in-service treatment for depressive symptoms and alcohol abuse (discussed above).  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

7.  If the Veteran fails to report to a scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

8.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claims) and legal authority.

10.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).   




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


